Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicant’ amendments and remarks submitted November 29, 2021 is acknowledged.
Claim Objection
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-17, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
[T]he hallmark of written description is disclosure.... [T]he test requires an objective inquiry into the four comers of the specification from the perspective of a person of ordinary skill in the art. Based on that inquiry, the specification must describe an invention understandable to that skilled artisan and show that the inventor actually invented the invention claimed. Ariad Pharmaceuticals, Inc. v. EliLilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). [T]he inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods. As the district court observed, “[t]he claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment.” University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 926 (Fed. Cir. 2004). The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventors’ contribution to the field of art as described in the patent specification.” (Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed.Cir.2000).
Claim 1, as interpreted in light of the Specification, is broadly drawn to inhibit, reduction of likelihood, or treatment of herpesvirus infection with the recited  cell-impermeable inhibitors 
    PNG
    media_image1.png
    210
    277
    media_image1.png
    Greyscale
 (PubChem CID 44259), PHT-427 
    PNG
    media_image2.png
    272
    148
    media_image2.png
    Greyscale
(PubChem CID 44240850), AT7876 
    PNG
    media_image3.png
    275
    275
    media_image3.png
    Greyscale
 (PubChem CID 11175137), CCT128930 
    PNG
    media_image4.png
    253
    243
    media_image4.png
    Greyscale
 (PubChem CID 17751819), A-674563 
    PNG
    media_image5.png
    97
    272
    media_image5.png
    Greyscale
 (PubChem CID 11314340), triciribine phosphate 
    PNG
    media_image6.png
    234
    284
    media_image6.png
    Greyscale
 (PubChem CID 43860), PF-04691502 
    PNG
    media_image7.png
    270
    206
    media_image7.png
    Greyscale
 (PubChem CID 25033539), VQD-002 
    PNG
    media_image8.png
    265
    270
    media_image8.png
    Greyscale
 (PubChem CID 65399), or a combination thereof . Claim 19 further defines that the inhibitors conjugated with a cell-impermeable moiety, and claim 20 further defines the impermeable moiety is 
    PNG
    media_image9.png
    81
    220
    media_image9.png
    Greyscale
. The Specification therefore must adequately describe those genus of compounds.
The written description requirement can be met by disclosing “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with 
In this case, the Specification provide specific structures of a single small molecule type cell-impermeable inhibitor of Akt:  staurosporine conjugated with a cell impermeable moiety:
    PNG
    media_image9.png
    81
    220
    media_image9.png
    Greyscale
 . through an amide bond
    PNG
    media_image10.png
    214
    308
    media_image10.png
    Greyscale
 .
The Specification also generically lists other Akt inhibitors, miltefosine, perifosine, MK-2206 dihydrochloride, inhibitor VIII, PHT-427, AT7867, CCT128930, A-674563, Triciribine phosphate (NSC-280594), PF-04691502, VQD-002, honokiol.  Further, the specification does not, however, demonstrate that any of the other agents recited above may be conjugated to a cell impermeable moiety while maintains the desired inhibitory activity, either in vitro, in tissue culture, or in vivo. The prior art discloses that various Akt inhibitors have been known in the art with various distinct chemical structures, but none of them with the cell impermeable moiety as recited in claim 20. See, particularly, pages 873-876 in Nitulescu et al. (Akt inhibitor in cancer treatment: The long journey from drug discovery to clinical use,” International J. Oncology, 2016, Vol. 48, pp 869-885). Further, it would have been unpredictable if a conjugate as herein 
The present case is therefore analogous to Ariad and Rochester. The Court held that “[e]ven with the three-dimensional structures of enzymes such as COX-1 and COX-2 in hand, it may even now not be within the ordinary skill in the art to predict what compounds might bind to and inhibit them.” Rochester, 358 F.3d at 925. There is no evidence of record in the instant Specification that prediction of compounds which is cell impermeable and  bind to and inhibit Akt, scramblase, or phosphatidylserine was within the ordinary skill in the art at the time this invention was filed.
Similar in Rochester, the present application discloses enzyme (e.g., scramblase) or particular function (cell impermeable), but provide no written description of sufficient representative examples. The application fails to provide any mode of identification other than trial and error. Furthermore, note, the application is completely silent as to cell impermeable inhibitor of phosphatidylserine. There is no written description for such an inhibitor.  As the district court pointed out: Tellingly, ... what plaintiffs experts’ do not say is that one of skill in the art would, from reading the patent, understand what compound or compounds-which, as the patent makes clear, are necessary to practice the claimed method-would be suitable, nor would one know how to find such a compound except through trial and error. Rochester, 358 F.3d at 925—926. Here, the Specification and prior art teach one cell impermeable inhibitor of Akt, but all other inhibitors, are hypothetical and would have required trial and error screening. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites purely functional limitation “a cell-impermeable inhibitor of Akt,” which fails to clearly define the boundary of chemical compounds encompassed thereby. The use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)). See MPEP 2173.05(g) as how to properly use functional limitations in claims. In instant case, one of skilled artisan would not be able to envisage any structural limitation of claimed compounds. 
Response to the Arguments
Applicants’ amendments and remarks submitted November 29, 2021 have been fully considered. The amendments and remarks are persuasive as to the rejection under 35 U.S.C. 112 (a) for a scope of enablement, but are not persuasive as to the rejections set forth above.
Applicants amend claim 1 by reciting the specific Akt inhibitors and contend that the amendment would be sufficient to overcome the written description rejection as “coupling the cell impermeable moiety to any of these compounds would be routine to one of skill in the art” The argument are not persuasive. First, note the claims 1-17 is directed to “cell-impermeable inhibitor,” which can be the inhibitor “conjugated to a cell-impermeable moiety” the application provide no written description for “cell-impermeable moiety” other than the particular example as recited in claim 20. Further, as shown above, the structures of the recited Akt inhibitors are distinct each from the others, the application provide no written description, as how the conjugated inhibitors with distinct structural feature would function the same or similar to the compound recited in claim 18. Note, “cell-impermeable” recited in claim 1 is purely functional, 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHENGJUN WANG/Primary Examiner, Art Unit 1627